UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-1143



FRANCIS P. CASTO,

                Plaintiff - Appellant,

          v.


DEPARTMENT OF DEFENSE, Defense Intelligence       Agency;   MARK
BOGART, Defense Intelligence Agency,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00933-GBL-BRP)


Submitted:   May 22, 2008                     Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis P. Casto, Appellant Pro Se. R. Joseph Sher, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis P. Casto appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment in favor of his former employer on his employment

discrimination action brought under the Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621-634 (2000).    This court

reviews a district court’s grant of summary judgment de novo.

Livingston v. Wyeth, Inc., 520 F.3d 344, 350 (4th Cir. 2008).

Summary judgment may only be granted when “there is no genuine

issue as to any material fact and . . . the movant is entitled to

judgment as a matter of law.”     Fed. R. Civ. P. 56(c).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Casto v.

Dep’t of Defense, No. 1:06-cv-00933-GBL-BRP (E.D. Va. Dec. 28,

2007).   We deny Casto’s pending motions to expedite and to exclude

appendix.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -